Cite as 2017 Ark. 131

                SUPREME COURT OF ARKANSAS

IN RE ARKANSAS BOARD OF LAW                      Opinion Delivered   April 13, 2017
EXAMINERS




                                       PER CURIAM


       Ernest Sanders of Little Rock is appointed to the Board of Law Examiners for a six-

year term concluding on April 13, 2023. Mr. Sanders will be an at-large member and

replaces Melissa McJunkins “Missy” Duke of Little Rock whose term has concluded.

       The court extends its sincere appreciation to Mr. Sanders for accepting appointment

to this important board. The court also expresses its gratitude to Ms. Duke for her dedicated

service to the board.